Per Curiam:

Appellant and respondent, each, claimed to be the lawful wife of N.athan Frazier who died from injuries received when he was struck by an automobile. A settlement for his wrongful death caused the parties to assert their respective claims in this proceeding. The dispute was resolved in favor of respondent by the Pro.bate Court for Dorchester County and appellant served notice of appeal therefrom to the circuit court, but did not serve or file any grounds for the appeal as required by Section 7-202 of the 1962 Code of Laws. Thereafter, respondent’s motion to dismiss the appeal to, the circuit court was granted by the trial judge on the grounds that (1), admittedly, the appeal had not been perfected as required by Code Sections 7-202 and 7-203; and (2) the appeal was without merit. This appeal followed.
The exceptions upon which this appeal is based do not challenge the dismissal of the appeal to the ciixuit court on the ground that it had not been perfected in accordance with the statutes, which, alone, requires affirmance of the order of the lower court. Buckner v. Preferred Mutual Insurance Company, 255 S. C. 159, 177 S. E. (2d) 544.
*303Affirmed.
Moss, C. J., and Lewis, Bussey, Brailsford and Littlejohn, JJ., concur.